Exhibit 10.02

WILLIAMS CONTROLS, INC.
1995 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

     1. Purpose; Restrictions on Amount Available Under the Plan.

     This 1995 Formula Stock Option Plan (the "Plan") is intended to encourage
stock ownership by directors of WILLIAMS CONTROLS, INC. (the "Corporation") who
are not employees of the Corporation and thereby to induce qualified persons to
be willing to serve in such capacity. It is intended that options granted under
this Plan shall constitute "non-statutory stock options" ("Options").

     2. Definitions. As used in this Plan, the following words and phrases shall
have the meanings indicated:

     (a) "Disability" shall mean a Recipient's inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or that has lasted or
can be expected to last for a continuous period of not less than 12 months.

     (b) "Market Value" per share as of a particular date shall mean the last
sale price of the Corporation's Common Stock as reported on a national
securities exchange or on the NASDAQ National Market System or, if a last sale
reporting quotation is not available for the Corporation's Common Stock, the
average of the bid and asked prices of the Corporation's Common Stock as
reported by NASDAQ or on the electronic bulletin board, or if not so reported,
as listed in the National Quotation Bureau, Inc.'s "Pink Sheets" or, if such
quotations are unavailable, the value determined by the Board in accordance with
their discretion in making a bona fide, good faith determination of fair market
value. Market Value shall be determined without regard to any restriction other
than a restriction which, by its terms, will never lapse.

     (c) "Internal Revenue Code" shall mean the United States Internal Revenue
Code of 1986, as amended from time to time (codified at Title 26 of the United
States Code) (the "Internal Revenue Code"), and any successor legislation.

     3. Administration.

     (a) The Plan shall be administered by the Board of Directors (the "Board"),
but this Plan is intended to be a "formula plan" as that term is defined in Rule
16b-3 under the Securities Exchange Act of 1934, as amended (the "1934 Act"). It
is intended, therefore, that Options granted hereunder qualify as exempt
purchases under Rule 16b-3 of the 1934 Act.

     (b) The Board shall have the authority in its discretion, subject to and
not inconsistent with the express provisions of the Plan, to administer the Plan
and to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including (without limitation) the authority to: determine who qualifies for the
receipt of Options; to determine the purchase price of the shares of Common
Stock covered by each Option pursuant to the formula (the "Option Price"); to
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan provided such actions are consistent with this Plan; and to
make all other determinations deemed necessary or advisable for the
administration of the Plan.

     (c) Because this Plan is intended to be a formula plan, Options granted
under the Plan need not be evidenced by duly adopted resolutions of the Board.

     (d) The Board shall endeavor to administer the Plan and grant Options
hereunder in a manner that is compatible with the obligations of persons subject
to Section 16 of the 1934 Act, although compliance with Section 16 is the
obligation of the Recipient, not the Corporation. Neither the Board nor the
Corporation assumes any responsibility for a Recipient's compliance with his
obligations under Section 16 of the 1934 Act.

--------------------------------------------------------------------------------

     (e) No member of the Board shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Option granted
hereunder.

     4. Eligibility.

     Only directors of the Corporation who are not employees of the Corporation
are eligible to receive Options granted pursuant hereto. A Recipient shall be
eligible to receive more than one grant of an Option during the term of the
Plan, on the terms and subject to the restrictions herein set forth.

     5. Stock Reserved.

     (a) The stock subject to Options hereunder shall be shares of the
Corporation's Common Stock, $.01 par value per share ("Common Stock"). Such
shares may, in whole or in part, be authorized but unissued shares or shares
that shall have been or that may be reacquired by the Corporation. The aggregate
number of shares of Common Stock as to which Options may be granted from time to
time under the Plan shall not exceed 86,666. The limitation established by the
preceding sentences shall be subject to adjustment as provided in Section 6(g)
hereof.

     (b) If any outstanding Option under the Plan for any reason expires or is
terminated without having been exercised in full the shares of Common Stock
allocable to the unexercised portion of such Option shall become available for
subsequent grants of Options under the Plan, unless the Plan shall have been
terminated.

     6. Terms and Conditions of Options. Each Option granted pursuant to the
Plan shall be evidenced by a written Option Agreement between the Corporation
and the Recipient, which agreement shall be substantially in the form of Exhibit
"A" attached hereto as modified from time to time by the Board in its
discretion, and which shall comply with and be subject to the following terms
and conditions:

     (a) Grant. Each Recipient who is a director and not an employee of the
Corporation on the date of the Corporation's annual (or special in lieu of
annual) meeting of stockholders (the "Date of Grant") shall be automatically
granted an Option to acquire 1,666 shares of Common Stock exercisable at the
Option Price described in paragraph 6(c), exercisable for ten years from the
Date of Grant, subject to the other terms and conditions hereof.

     (b) Vesting. Subject to earlier termination or acceleration as provided
herein, each Option granted under this Plan is subject to the following vesting
schedule: (i) 25% of the Option shall be exercisable on the Date of Grant; (ii)
cumulatively an additional 25% of the Option shall become exercisable on the
first anniversary of the Date of Grant; (ii) cumulatively an additional 25% of
the Option shall become exercisable on the second anniversary of the Date of
Grant; and (iii) cumulatively the remaining 25% of the Option shall become
exercisable on the third anniversary of the Date of Grant.

     (c) Option Price. Options granted under this Plan will have an Option Price
equal to 100% of the Market Price on the Date of Grant. The Option Price shall
be subject to adjustment as provided in Section 6(g) hereof. 

--------------------------------------------------------------------------------

     (d) Method of Exercise and Medium and Time of Payment. (i) An Option may be
exercised, as to any or all whole shares of Common Stock as to which the Option
has become exercisable. (ii) Each exercise of an Option granted hereunder,
whether in whole or in part, shall be by written notice to the Secretary of the
Corporation designating the number of shares as to which the Option is
exercised, and shall be accompanied by payment in full of the Option Price for
the number of shares so designated, together with any written statements
reasonably required by the Corporation in order to fulfill its obligations under
any applicable securities laws. (iii) The Option Price shall be paid in cash, in
shares of Common Stock having a market value equal to such Option Price or in
property or in a combination of cash, shares and property, and (subject to
approval of the Board of Directors) may be effected in whole or in part (A) with
monies received from the Corporation at the time of exercise as a compensatory
cash payment, or (B) with monies borrowed from the Corporation pursuant to
repayment terms and conditions as shall be determined from time to time by the
Board, in its discretion, separately with respect to each exercise of Options
and each Recipient; provided, however, that each such method and time for
payment and each such borrowing and terms and conditions of repayment shall be
permitted by and be in compliance with applicable law. (iv) The Board of
Directors shall have the sole and absolute discretion to determine whether or
not property other than cash or Common Stock may be used to satisfy the Option
Price and, if so, to determine the value of the property received.

     (e) Termination. Except as provided in this Section 6(d) and in Section
6(e) hereof, an Option may not be exercised unless the Recipient is then a
director of the Corporation, and unless the Recipient has remained continuously
as a director of the Corporation since the Date of Grant of the Option.

     (i) If the Recipient ceases to be director of the Corporation because the
Recipient resigned or declined to stand for reelection as a director, all
Options of such Recipient that are exercisable at the time of such cessation
shall terminate three months after the date of such cessation.

     (ii) If the Recipient ceases to be a director of the Corporation because
the Recipient is removed for cause, all Options granted to such Recipient but
not thereto exercised shall terminate on the effective date of the Recipient's
removal. 

     (iii) Nothing in the Plan or in any Option granted pursuant hereto shall
confer upon an individual any right to continue as a director of the
Corporation.

     (f) Death, Disability or Retirement of Recipient. If a Recipient shall die
while a director of the Corporation or if the Recipient's directorship shall
terminate by reason of Disability, all Options theretofore granted to such
Recipient (whether or not otherwise exercisable; unless earlier terminated in
accordance with their terms), may be exercised by the Recipient or by the
Recipient's estate or by a person who acquired the right to exercise such Option
by bequest or inheritance or otherwise by reason of the death or Disability of
the Recipient, at any time within one year after the date of death or Disability
of the Recipient.

     (g) Transferability Restriction. Options granted under the Plan shall not
be transferable other than by will or by the laws of descent and distribution or
pursuant to a qualified domestic relations order as defined by the Internal
Revenue Code or Title I of the Employee Retirement Income Security Act, or the
rules thereunder. Options may be exercised, during the lifetime of the
Recipient, only by the Recipient and thereafter only by his legal
representative. Any attempted sale, pledge, assignment, hypothecation or other
transfer of an Option contrary to the provisions hereof and the levy of any
execution, attachment or similar process upon an Option shall be null and void
and without force or effect and shall result in termination of the Option.

     (ii) As a condition to the transfer of any shares of Common Stock issued
upon exercise of an Option granted under this Plan, the Corporation may require
an opinion of counsel, satisfactory to the Corporation, to the effect that such
transfer will not be in violation of the Securities Act of 1933 or any other
applicable securities laws or that such transfer has been registered under
federal and all applicable state securities laws.

--------------------------------------------------------------------------------

     (iii) Further, the Corporation shall be authorized to refrain from
delivering or transferring shares of Common Stock issued under this Plan until
the Board of Directors determines that such delivery or transfer will not
violate applicable securities laws and the Recipient has tendered to the
Corporation any federal, state or local tax owed by the Recipient as a result of
exercising the Option, or disposing of any Common Stock, when the Corporation
has a legal liability to satisfy such tax. 

     (iv) The Corporation shall not be liable for damages due to delay in the
delivery or issuance of any stock certificate for any reason whatsoever,
including, but not limited to, a delay caused by listing requirements of any
securities exchange or the National Association of Securities Dealers, or any
registration requirements under the Securities Act of 1933, the 1934 Act, or
under any other state or federal law, rule or regulation. 

     (v) The Corporation is under no obligation to take any action or incur any
expense in order to register or qualify the delivery or transfer of shares of
Common Stock under applicable securities laws or to perfect any exemption from
such registration or qualification. 

     (vi) The Corporation will have no liability to any Recipient for refusing
to deliver or transfer shares of Common Stock if such refusal is based upon the
foregoing provisions of this Paragraph.

     (h) Effect of Certain Changes.

     (ii) If there is any change in the number of outstanding shares of Common
Stock through the declaration of stock dividends, or through recapitalization
resulting in stock splits, or combinations or exchanges of such shares, the
number of shares of Common Stock available for Options, the number of such
shares covered by outstanding Options, and the price per share of such Options,
shall be proportionately adjusted by the Board to reflect any increase or
decrease in the number of issued shares of Common Stock; provided, however, that
any fractional shares resulting from such adjustment shall be eliminated. 

     (iii) In the event of the proposed dissolution or liquidation of the
Corporation, in the event of any corporate separation or division, including,
but not limited to, split-up or spin-off, or in the event of a merger or
consolidation of the Corporation with another corporation, the Board may provide
that the holder of each Option then exercisable shall have the right to exercise
such Option (at its then Option Price) solely for the kind and amount of shares
of stock and other securities, property, cash or any combination thereof which
would be receivable upon such dissolution, liquidation, or corporate separation
or division, or merger or consolidation by a holder of the number of shares of
Common Stock for which such Option might have been exercised immediately prior
to such event; or the Board may provide, in the alternative, that each Option
granted under the Plan shall terminate as of a date to be fixed by the Board;
provided, however, that not less than 30 days' written notice of the date so
fixed shall be given to each Recipient, who shall have the right, during the
period of 30 days preceding such termination, to exercise the Options as to all
or any part of the shares of Common Stock covered thereby, including shares as
to which such Options would not otherwise be exercisable.

     (iv) Paragraph (ii) of this Section 6(g) shall not apply to a merger or
consolidation in which the Corporation is the surviving corporation and shares
of Common Stock are not converted into or exchanged for stock, securities of any
other corporation, cash or any other thing of value. Notwithstanding the
preceding sentence, in case of any consolidation or merger of another
corporation into the Corporation in which the Corporation is the surviving
corporation and in which there is a reclassification or change (including a
change which results in the right to receive cash or other property) of the
shares of Common Stock (other than a change in par value, or from par value to
no par value, or as a result of a subdivision or combination, but including any
change in such shares into two or more classes or series of shares), the Board
may provide that the holder of each Option then exercisable shall have the right
to exercise such Option solely for the kind and amount of shares of stock and
other securities (including those of any new direct or indirect parent of the
Corporation), property, cash or any combination thereof receivable upon such
reclassification, change, consolidation or merger by the holder of the number of
shares of Common Stock for which such Option might have been exercised.

--------------------------------------------------------------------------------

     (v) Notwithstanding paragraph (ii) of this Section 6(g), in the event of
any merger or consolidation in which the Corporation is not the surviving
corporation or any sale or transfer by the Corporation of all or substantially
all its assets or any tender offer or exchange offer for or the acquisition,
directly or indirectly, by any person or group of all or a majority of the then
outstanding voting securities of the Corporation, all Options granted under the
Plan shall become exercisable in full, notwithstanding any other provision of
the Plan or of any outstanding Options granted thereunder, including provisions
providing for staggered vesting of options, on and after (i) the fifteenth day
prior to the effective date of such merger, consolidation, sale, transfer or
acquisition or (ii) the date of commencement of such tender offer or exchange
offer, as the case may be. Notwithstanding the foregoing, in no event shall any
Option be exercisable after the date of termination of the exercise period of
such Option specified in Sections 6(d) or 6(e), as applicable.

     (vi) In the event of a change in the Common Stock of the Corporation as
presently constituted, which is limited to a change of all of its authorized
shares with par value into the same number of shares with a different par value
or without par value, the shares resulting from any such change shall be deemed
to be the Common Stock within the meaning of the Plan 

     (vii) To the extent that the foregoing adjustments relate to stock or
securities of the Corporation, such adjustments shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive. (vi)
Except as expressly provided in this Section 6(g), the Recipient shall have no
rights by reason of any subdivision or consolidation of shares of stock of any
class or the payment of any stock dividend or any other increase or decrease in
the number of shares of stock of any class or by reason of any dissolution,
liquidation, merger, consolidation or split-up or spin-off of assets or stock of
another corporation; and any issue by the Corporation of shares of stock of any
class, or securities convertible into shares of stock of any class, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to the Option. The grant of an
Option pursuant to the Plan shall not affect in any way the right or power of
the Corporation to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or part of its business or assets.

     (viii) Neither a person to whom an Option is granted, nor such person's
legal representative, heir, legatee or distributee, shall be deemed to be the
holder of, or to have any rights of a holder with respect to, any shares of
Common Stock subject to such Option, until after the Option is exercised and the
shares are issued to the person exercising such Option.

--------------------------------------------------------------------------------

     (ix) Upon exercise of an Option at a time when there is no registration
statement in effect under the Securities Act of 1933 relating to the shares
issuable upon exercise, shares may be issued to the Recipient only if the
Recipient represents and warrants in writing to the Corporation that the shares
purchased are being acquired for investment and not with a view to the
distribution thereof. A form of subscription agreement is attached hereto as
Exhibit B.

     (x) No shares shall be issued upon the exercise of an Option unless and
until there shall have been compliance with any then applicable requirements of
the Securities and Exchange Commission, or any other regulatory agency having
jurisdiction over the Corporation. 

     (xi) No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distribution or other rights
for which the record date is prior to the date such stock certificate is issued,
except as provided in Section 6(g) hereof.

     (xii) Other Provisions. Option Agreements authorized under the Plan shall
contain such other provisions, including, without limitation, the imposition of
restrictions upon the exercise of an Option, as the Board shall deem advisable.

     7. Agreement by Recipient Regarding Taxes.

     (a) Each Recipient agrees that the Corporation, to the extent permitted or
required by law, shall deduct a sufficient number of shares due to the Recipient
upon exercise of the Option to allow the Corporation to pay federal, state and
local taxes of any kind required by law to be withheld upon the exercise of such
Option from any payment of any kind otherwise due to the Recipient. The
Corporation shall not be obligated to advise any Recipient of the existence of
any tax or the amount which the Corporation will be so required to withhold.

     (b) Each Option Recipient must acknowledge the possible availability of an
election under Section 83(b) of the Code, or any successor provision.

     8. Term of Plan. Options may be granted pursuant to the Plan from time to
time within a period of ten years following February 11, 2000, which amendment
was subsequently approved by the shareholders on March 24, 2000.

     9. Amendment and Termination of the Plan.

     (a) The Board at any time and from time to time may terminate, modify or
amend the Plan; provided, however, that any amendment that would:

     (ii) materially increase the number of securities issuable under the Plan
to persons who are subject to Section 16(a) of the 1934 Act; or 

     (iii) grant eligibility to a class of persons who are subject to Section
16(a) of the 1934 Act not included within the terms of the Plan prior to the
amendment;

     (iv) materially increase the benefits accruing under the Plan to persons
who are subject to Section 16(a) of the 1934 Act; or

 

--------------------------------------------------------------------------------

     (v) require shareholder approval under applicable state law, the rules and
regulations of any national securities exchange on which the Corporation's
securities then may be listed, the Internal Revenue Code or any other applicable
law, shall be subject to the approval of the shareholders of the Corporation as
provided in Section 10 hereof provided further that any such increase or
modification that may result from adjustments authorized by Section 6(g) hereof
or which are required for compliance with the 1934 Act, the Internal Revenue
Code, the Employee Retirement Income Security Act of 1974, their rules or other
laws or judicial order, shall not require approval of shareholders.

     (b) Except as provided in Section 6 hereof, no termination, modification or
amendment of the Plan may adversely affect any Option previously granted, unless
the written consent of the Recipient is obtained.

     10. Approval of Shareholders. The Plan shall take effect upon its adoption
by the Board but shall be subject to approval at a duly called and held meeting
of shareholders in conformance with the vote required by the Corporation's
charter documents, resolution of the Board, any other applicable law and the
rules and regulations thereunder, or the rules and regulations of any national
securities exchange upon which the Corporation's Common Stock is listed and
traded, each to the extent applicable. No Option granted prior to the approval
of this Plan by the shareholders of the Corporation shall be effective until
after such approval has been obtained.

     11. Assumption. The terms and conditions of any outstanding Options granted
pursuant to this Plan shall be assumed by, be binding upon and inure to the
benefit of any successor corporation to the Corporation and shall continue to be
governed, to the extent applicable, by the terms and conditions of this Plan.
Such successor corporation shall not otherwise be obligated to assume this Plan.

     12. Termination of Right of Action. Every right of action arising out of or
in connection with the Plan by or on behalf of the Corporation, or by any
shareholder of the Corporation against any past, present or future member of the
Board, or against any employee, or by an employee (past, present or future)
against the Corporation, will, irrespective of the place where an action may be
brought and irrespective of the place of residence of any such shareholder,
director or employee, cease and be barred by the expiration of three years from
the date of the act or omission in respect of which such right of action is
alleged to have risen.

     13. Adoption. This Plan was approved by the shareholders of the Corporation
at a meeting on, February 22, 1995, and at that time made available 33,333
shares of Common Stock. The Plan was then amended to increase the available
shares to 66,666, which amendment was approved by shareholders on March 24,
2000. The Plan was also amended to increase the available shares to 86,666,
which amendment was approved by shareholders on February 27, 2008. (All
applicable share counts have been restated for the 1 for 6 stock split approved
by shareholders on March 2, 2006.)

--------------------------------------------------------------------------------